IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 91-CA-00172-SCT
GULF COAST RESEARCH LABORATORY, HAROLD
D. HOWSE AND DAVID COOK
v.
KUMAR AMARANENI, ADMINISTRATOR OF THE
ESTATE OF AMARANENI VENKATARAMIAH, AND
G.J. LAKSHMI

DATE OF JUDGMENT:                              01/16/91
TRIAL JUDGE:                                   HON. KENNETH BARKLEY ROBERTSON
COURT FROM WHICH APPEALED:                     JACKSON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                      OFFICE OF THE ATTORNEY GENERAL BY:
                                               ROBERT G. JENKINS
                                               LEE PARTEE GORE
ATTORNEY FOR APPELLEES:                        EARL L. DENHAM
NATURE OF THE CASE:                            CIVIL - CONTRACT
DISPOSITION:                                   REVERSED AND REMANDED - 10/8/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                10/29/98



     EN BANC.


     PER CURIAM:


¶1. A majority of the court agrees that the judgment of the trial court must be reversed but fails to
agree on the disposition thereafter. Because we cannot agree on any instructions to guide the lower
court, we remand the case to be decided on such principles as the trial judge may deem right. See
McNutt v. Lancaster, 17 Miss. 570 (1848).




     BANKS, JUSTICE, DELIVERS THE FOLLOWING OPINION:

¶2. This matter is before the Court on various state and federal claims, most notably a claim by the
plaintiffs under 42 U.S.C. § 1983 that their civil rights were violated on account of their race and
national origin. We conclude that the State is not a "person" under the federal statute pursuant to the
United States Supreme Court's holding in Will v. Michigan Department of State Police, and should
have been dismissed from this suit as to that claim. We also conclude that the plaintiffs' procedural
due process rights were not violated. The plaintiffs presented a viable claim against the individuals
under 42 U.S.C. § 1983. The chancellor, however, applied an erroneous standard under federal law
in finding discriminatory intent on the part of the individual defendants and misapplied the law
concerning damages. Thus, we reverse and remand for further proceedings.(1)

                                                   I.

¶3. The Board of Trustees of State Institutions of Higher Learning (IHL) has authority over the Gulf
Coast Research Laboratory (GCRL) pursuant to Miss. Code Ann. § 37-101-21 (1996). Dr. G. J.
Lakshmi was hired in 1970 and Dr. A. Venkataramiah (also referred to as Dr. Ramiah) was hired in
1969 as scientists at GCRL. They were hired to create the Physiology Section of GCRL and conduct
research on shrimp. Both were hired by Dr. Gordon Gunter, Director of GCRL. They testified that
they were led to believe that they would have continuing employment. Dr. Gunter indicated that he
thought their employment was permanent, although there no written contract of employment. Drs.
Ramiah and Lakshmi relied on Dr. Gunter's assurance as Director of GCRL in 1969 and 1970 when
they were hired that their employment was continuous. In addition, Dr. Ramiah presented
documentation from Dr. Howse indicating that Dr. Ramiah was a "permanent" employee of GCRL.
Testimony was offered that indicated that Plaintiffs experienced a hostile work environment.

¶4. In 1985, Dr. Howse, the new GCRL Director, learned of budget problems that the State of
Mississippi was experiencing that might result in reduced appropriations to GCRL. In May of 1986,
after receiving a reduced financial appropriation from the state legislature as expected, Howse
requested, and the Board of Trustees for IHL approved, a reduction in force plan. At the time the
reduction in force was declared, GCRL had approximately 130 employees, 9 of whom were
minorities. Ramiah and Lakshmi were the only minorities on the senior staff. Under the plan 34
people were terminated, 8 of whom were minorities and 26 non-minorities. On May 16, 1986, Drs.
Ramiah and Lakshmi received letters from Dr. Howse terminating their employment with GCRL
pursuant to the reduction in force plan. Shortly thereafter they submitted written objections to their
terminations and requested that a hearing be provided to appeal their terminations. On June 30, 1986,
the Workforce Reduction Appeal Panel submitted a final report finding that the plaintiffs'
terminations were fair and reasonable.

¶5. Both Ramiah and Lakshmi were offered opportunities for reemployment with GCRL on
November 21, 1986. These offers were to assume their previous jobs for a period through June 30,
1987. However, they refused the offers in a letter drafted by legal counsel representing both parties in
this matter.

¶6. On May 18, 1987, Ramiah and Lakshmi filed a seven-count complaint in the Chancery Court of
Jackson County, Mississippi. Count I charged that Defendants Howse and Cook in their individual
capacities conspired to and did induce GCRL to unlawfully discharge the plaintiffs because of their
race and national origin. Count II charged that the individual defendants unjustifiably interfered with
their contracts of employment with GCRL because of the plaintiffs' race and national origin. Count
III charged that the individual defendants interfered with the plaintiffs' prospective economic
advantages because of their race and national origin and because the plaintiffs refused to compromise
ethical and scientific standards. Count IV charged that GCRL unlawfully breached the plaintiffs'
respective contracts of employment as a result of GCRL's policies and practices of discrimination
based on race and national origin and because the plaintiffs refused to compromise ethical and
scientific standards. Count V charged that the defendants, by their actions, tortiously violated the
plaintiffs' constitutional rights by depriving them of due process, equal rights and privileges under the
law, and freedom of speech because of the plaintiffs' race and national origin and because they
refused to compromise ethical and scientific standards. Count VI charged the defendants with libel
per se and per quod. Count VII charged the defendants with a violation of Miss. Code Ann. § 95-1-1,
the "actionable words" or "anti-dueling" statute. Ramiah and Lakshmi sought injunctive and
declaratory relief as well as compensatory and punitive damages.

¶7. On June 17, 1987, the Attorney General for the State of Mississippi filed a motion to dismiss the
complaint. On March 22, 1988, the State's motion to dismiss was denied and the
appellants/defendants filed an answer to the complaint on March 30, 1988. Thereafter, trial was
commenced in the Chancery Court of Jackson County, Judge Kenneth B. Robertson presiding. The
chancellor issued an Opinion of the Court on July 3, 1990, in which injunctive relief for reinstatement
was denied. The lower court also issued a Supplemental Opinion Number 1 on October 11, 1990; a
Corrected Supplemental Opinion on October 15, 1990; a Supplemental Opinion Number 2 on
October 16, 1990; a Supplemental Opinion Number 3 on October 18, 1990; and a Supplemental
Opinion Number 4 on October 20, 1990. In spite of the numerous claims listed in the complaint, the
findings and conclusions of the court focused almost exclusively on the plaintiffs' civil rights claim
against GCRL and the individual defendants under 42 U.S.C. § 1983. A final judgment was entered
in favor of the appellees on January 16, 1991, granting Dr. Ramiah $210,000 and Dr. Lakshmi $180,
000 in damages. Also, the plaintiffs were granted $71,000 in legal fees, apparently by authority of 42
U.S.C. § 1988(b), which allows for attorneys' fees where a violation of § 1983 is proved. On
February 14, 1991, Defendants filed an appeal to this Court.

                                                   II.

¶8. Our standard of review in this appeal is well settled. This Court will not disturb a chancellor's
findings "'unless the chancellor was manifestly wrong, clearly erroneous, or applied an erroneous
legal standard.'" Merchants & Planters Bank of Raymond v. Williamson, 691 So. 2d 398, 402
(Miss. 1997) (quoting Tinnin v. First United Bank of Mississippi , 570 So. 2d 1193, 1194 (Miss.
1990)); United S. Bank v. Bank of Mantee, 680 So. 2d 220, 222 (Miss. 1996).

                                                  III.

¶9. While multiple charges were listed in the complaint filed by Ramiah and Lakshmi, the findings and
conclusions of the court below focused on the liability of GCRL and the individual defendants under
42 U.S.C. § 1983. The appellants/defendants argue that the trial court erred in finding liability under
the federal statute because several defenses are applicable to insulate GCRL, and Dr. Howse and Dr.
Cook in their official capacities, from liability. They claim that these defendants do not come within
the definition of "persons" as defined by 42 U.S.C. § 1983. Next, they claim that the decision which
led to the termination of the appellees was an exercise of discretionary authority by a state employee
which is protected under the doctrine of sovereign immunity. Finally, the appellants argue that Dr.
Howse and Dr. Cook are entitled to qualified immunity because each was operating within the
parameters of objective reasonableness and under the mandates of the Board of Trustees which has
authority over GCRL. The appellants contend that the foregoing defenses preclude any finding of
liability, and that the trial court was manifestly in error when it failed to dismiss the case.

1. The State as Defendant under 42 U.S.C. § 1983

¶10. The appellants' first contention is that the lower court should have dismissed GCRL, as well as
Dr. Howse and Dr. Cook in their official capacities, at the outset of the litigation. They claim that
states and state agencies are not "persons" for purposes of 42 U.S.C. § 1983. Section 1983 reads as
follows:

     Civil action for deprivation of rights. Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or
     causes to be subjected, any citizen of the United States or other person within the jurisdiction
     thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
     proceeding for redress. For the purposes of this section, any Act of Congress applicable
     exclusively to the District of Columbia shall be considered to be a statute of the District of
     Columbia.

42 U.S.C. § 1983 (1994).

¶11. The Institutions of Higher Learning have consistently been held to be agents of the State. See
Jagnandan v. Mississippi State Univ., 373 So. 2d 252, 253 (Miss. 1979), overruled on other
grounds by Pruett v. City of Rosedale, 421 So. 2d 1046 (Miss. 1982); Bruner v. University of S.
Mississippi, 501 So. 2d 1113, 1115 (Miss. 1987); Sorey v. Kellett, 849 F.2d 960 (5th Cir. 1988).
Moreover, under Will v. Michigan Department of State Police, 491 U.S. 58 (1989), the United
States Supreme Court ruled that states and state agencies are not within the class of potential
defendants under § 1983: "[w]e hold that neither a State nor its officials acting in their official
capacities are 'persons' under § 1983." Will, 491 U.S. at 71. Will was decided before final judgment
was rendered in the court below, and a proper Motion to Dismiss for failure to state a claim had been
filed by the Attorney General on June 17, 1987. Thus GCRL, as well as Dr. Howse and Dr. Cook in
their official capacities, should have been dismissed as parties to the § 1983 claim.

¶12. Ramiah and Lakshmi incorrectly assert that Will was overruled by Hafer v. Melo, 502 U.S. 21
(1991). Will stands for the proposition that state officials acting in their official capacity are not
statutory "persons" under § 1983. In Hafer, the Court took up the separate definitional issue of
whether state officials, in their individual capacities, are such statutory "persons." The petitioner in
Hafer sought a broad reading of the restriction imposed by Will, arguing that § 1983 does not
authorize suits against state officers for damages arising from official acts. See Hafer, 502 U.S. at 23.
However, the phrase, "acting in their official capacities" refers not to the capacity in which the officer
inflicts the injury, but in the capacity in which the officer is sued. Id. at 26-27. To hold otherwise, the
Court observed, would erase the distinction between official and personal capacity suits. Simply
stated, individual defendants in § 1983 suits are not automatically shielded from personal liability
under § 1983 "solely by virtue of the 'official' nature of their acts." Id. at 31.

¶13. Thus, Hafer does not disturb the holding in Will, which dictates that GCRL, and Dr. Howse and
Cook in their official capacities, should have been dismissed in a suit for damages under § 1983.
Hafer stands only for the proposition that Dr. Howse and Dr. Cook, in their individual capacities, are
"persons" under § 1983, and could properly be sued under the federal statute. Since the mandate of
Will is clear, GCRL's defense of sovereign immunity need not be addressed.

2. Qualified Immunity for Individual Defendants Howse and Cook

¶14. Dr. Howse and Dr. Cook claim they are entitled as individuals to the defense of qualified
immunity, under both federal and state law standards. While it is a close question, we agree with the
appellants on the threshold issue of whether Howse and Cook were performing discretionary duties
when they implemented the reduction in force plan. "An official acts within his discretionary authority
when he performs nonministerial acts within the boundaries of his official capacity." Tamez v. City of
San Marcos, 118 F.3d 1085, 1091-92 (5th Cir. 1997). As head of GCRL, Howse decided whether to
request the declaration of financial exigency. And while GCRL was required to get final approval
from IHL for actions taken under the reduction in force plan, it was Howse and Cook who designed
the criteria for implementing the plan. Their actions here were not pursuant to specific orders, or
spelled out in minute detail beforehand. See id. Thus, some degree of deliberation or judgment
characterized the actions of the defendants and as such these actions are discretionary.

¶15. Whether an official protected by qualified immunity may be held personally liable for an
allegedly unlawful official action generally turns on the "objective legal reasonableness" of the action,
assessed in light of the legal rules that were "clearly established" at the time it was taken. The Fifth
Circuit has recently outlined this standard as it relates to the employment context:

     To determine whether qualified immunity applies, a court must first determine whether the
     plaintiff has asserted a violation of a constitutional right. Siegert v. Gilley, 500 U.S. 226, 231,
     111 S. Ct. 1789, 1793, 114 L. Ed. 2d 277 (1991). This determination is made using currently
     applicable constitutional standards. Nerren v. Livingston Police Department, 86 F.3d at 473.
     If so, the court must then decide if the defendant's conduct was objectively reasonable, using
     the standards applicable at the time the events occurred. Id; Johnston v. City of Houston, 14
F.3d at 1059. If, upon viewing the evidence in the light most favorable to the nonmovant,
     reasonable public officials could differ on the lawfulness of the defendant's actions, the
     defendant is entitled to qualified immunity. Anderson v. Creighton, 483 U.S. 635, 639, 107 S.
     Ct. 3034, 3038, 97 L. Ed. 2d 523 (1987), citing Pfannstiel v. City of Marion, 918 F.2d 1178,
     1183 (5th Cir. 1990).

Southard v. Texas Bd. of Criminal Justice, 114 F.3d 539, 550 (5th Cir. 1997). Stated in simple
terms, officials performing discretionary functions are shielded from civil damages liability "as long as
their actions could reasonably have been thought consistent with the rights they are alleged to have
violated." Anderson, 483 U.S. at 638.

¶16. Qualified immunity will not protect officials who knowingly violate the law. See Malley v.
Briggs, 475 U.S. 335 (1986). As we will discuss, this Court is remanding for more specific findings
and conclusions on the issue of whether Howse and Cook intentionally discriminated against Ramiah
and Lakshmi. The issue of qualified immunity is dependent upon this determination, since it can fairly
be said that intentional discrimination on the basis of race or ethnic heritage would constitute
objectively unreasonable grounds on which to terminate the plaintiffs.

¶17. The issue of qualified immunity for the various state law claims against Howse and Cook as
individuals is resolved similarly. Discretionary duties are those positively imposed by law but which
are dependent upon an officer's judgment or discretion. See Bankston v. Pass Rd. Tire Ctr., Inc.,
611 So. 2d 998, 1008-09 (Miss. 1992). Common law qualified immunity has traditionally sought to
protect the discretion of public officials so that those officials would not be deterred by the threat of
suit from making decisions and formulating policies that are in the public good. State of Mississippi
ex rel. Brazeale v. Lewis, 498 So. 2d 321, 322 (Miss. 1986); T. M. v. Noblitt , 650 So. 2d 1340,
1343 (Miss. 1995). However, qualified immunity does not protect those who engage in egregious
behavior:

     Our law thus directs that a governmental official has no immunity to a civil action for damages
     if his breach of a legal duty causes injury and (1) that duty is ministerial in nature, or (2) that
     duty involves the use of discretion and the governmental actor greatly or substantially exceeds
     his authority and in the course thereof causes harm, or (3) the governmental actor commits an
     intentional tort.

Grantham v. Mississippi Dept. of Corrections, 522 So. 2d 219, 225 (Miss. 1988). Ramiah and
Lakshmi claimed that the appellants exercised excessive authority and in effect committed an
intentional tort. If this is found by the chancellor to be true, then qualified immunity for the state law
claims does not apply.

                                                   IV.

¶18. Uniform Chancery Court Rule 4.01 and Miss.R.Civ.P. 52 authorize the trial court to make
specific findings of fact and state separately its conclusions of law thereon. While Miss.R.Civ.P. 52
"gives the court discretion to make such findings absent a party's request, it further provides, as does
Uniform Chancery Court Rule 4.01, that a chancellor 'shall' make such findings when required or
requested by a party to the suit." Century 21 Deep S. Properties, Ltd. v. Corson, 612 So. 2d 359,
366 (Miss. 1992). One of the principal rationales for this rule is to provide the appellate court with
guidance as to what the trial court actually did, that is, what facts it found and what law it applied.
Jeffrey Jackson, Mississippi Civil Procedure § 13:5 (1997). With this in mind, this Court has held that
in complex cases tried upon the facts without a jury, Miss.R.Civ.P. 52 should be construed to read
that the lower court "generally should" find facts specially and separately state its conclusions of law
thereon even absent a request by a party. Tricon Metals & Services, Inc. v. Topp, 516 So. 2d 236,
239 (Miss. 1987).

¶19. Ordinarily, Rule 52 is invoked where the trial court has failed to make specific findings of fact
after a request by one of the parties. In Tricon Metals, for example, theChancery Court made no
findings of fact or conclusions of law. This Court stated that it was "virtually precluded [from]
performance of our normal appellate review responsibilities within accepted legal and institutional
channels," Tricon Metals, 516 So. 2d at 237, and noted that "[a]s a practical matter, we can better
perform our function if we know what the trial court did, and why." Id. at 239. After considerable
review of the present case, we conclude that certain of the plaintiffs' claims may yet have validity.
However, we must remand to the lower court for more specific findings and conclusions for the
reasons which follow.

1. The Validity of the § 1983 Claim against Individual Defendants Howse and Cook
¶20. Hafer allows Howse and Cook to be sued in their individual capacities under § 1983. Both
parties in this appeal acknowledge that the standard from McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973) is applicable in a suit under § 1983. The federal judiciary has acknowledged that the
required elements of prima facie proof necessary for a plaintiff charging a racially hostile work
environment under both Title VII and § 1983 are the same. Boutros v. Canton Reg'l Transit Auth.,
997 F.2d 198, 202 (6th Cir. 1993); Vaughn v. Pool Offshore Co., 683 F.2d 922, 924 (5th Cir.1982);
Lee v. Conecuh County Bd. of Educ., 634 F.2d 959, 962 (5thCir. 1981) ("[l]ogic dictates that the
McDonnell Douglas factors may be used to establish a prima facie case in cases of racially motivated
employment discrimination brought under section 1983 whether or not Title VII is used as a parallel
remedy"). See also Hamilton v. Rodgers, 791 F.2d 439, 442 (5th Cir.1986) (holding that proof of
liability for a racially hostile work environment is the same under Title VII, 42 U.S.C.§ 1981 and
§ 1983).

¶21. In McDonnell Douglas, the Court established three distinct procedural stages for proving
discriminatory employment practices. First, the complainant must carry the initial burden of
establishing a prima facie case of racial discrimination. Appellees argue that under this standard
"Ramiah and Lakshmi had the burden of establishing by a preponderance of the evidence that they are
members of a racial minority, that they were qualified for a particular position, and that similarly or
less qualified persons were selected in their place." See McDonnell Douglas, 411 U.S. at 802; Lee v.
Conecuh County Bd. of Educ., 634 F.2d 959 (5th Cir. 1981). After a prima facie case is made, the
burden shifts to the employer to articulate some legitimate, nondiscriminatory reason for the
employee's rejection. Id. at 962. Until recently, the third prong of the McDonnell Douglas test
required the plaintiff to prove by a preponderance of the evidence that the employer's professed non-
discriminatory reason was merely a pretext for discrimination. McDonnell Douglas, 411 U.S. at 804.

¶22. This standard was somewhat altered in the recent case of St. Mary's Honor Center v. Hicks,
509 U.S. 502 (1993). Under Hicks, the first two steps of the McDonnell Douglas test remain
essentially the same. Hicks, 509 U.S. at 506-10. The plaintiff must prove a prima facie case and the
employer then has the burden to produce a non-discriminatory reason for the discharge. Id. Should
the employer meet this burden, the plaintiff is then required to prove by a preponderance of the
evidence "'that the defendant intentionally discriminated against [him]' because of his race" or gender.
Id. at 511 (citation omitted). While "[t]he factfinder's disbelief of the reasons put forward by the
defendant (particularly if disbelief is accompanied by a suspicion of mendacity) may, together with
the elements of the prima facie case, suffice to show intentional discrimination," Id., simply
disproving the defendant's non-discriminatory explanation, in and of itself, is no longer sufficient to
establish a claim of unlawful discrimination. Rather, the plaintiff must prove that the defendant was
impermissibly motivated by the plaintiff's race in taking its adverse personnel actions. Id. at 517-18.
Thus, under Hicksthe chancellor's rejection of the defendants ' asserted reasons for their actions does
not entitle Ramiah and Lakshmi to judgment as a matter of law on the grounds of racial
discrimination. As the State correctly argues, they must prove discriminatory intent.

¶23. As to the plaintiffs' prima facie case, the appellees are Asian-Indians which classify them as
minorities. Both have Ph.D.s in the field of science and have conducted research that has been
published in scholarly journals. Testimony was given at trial that their qualifications were never in
question. However, it is not entirely clear whether others were selected in their place. While the
appellees contend that they were replaced by one Harriet Perry, this is not clearly supported by the
record. Ms. Perry occupies the physical space where the appellees formerly worked. However, she is
nominally assigned to the Fish Research and Development Section. Additionally, there are indications
that others were hired after the appellees were fired, but whether these people were hired to replace
Appellees is uncertain. The Physiology Section, at least in form, was closed. However, on remand,
the lower court should make specific factual findings as to whether employees who were rehired after
the termination of the plaintiffs were hired to replace them.

¶24. Assuming that Ramiah and Lakshmi established a prima facie case of racial discrimination, the
burden shifted to Howse and Cook to articulate some legitimate, nondiscriminatory reason for the
employee's rejection. The appellants argue that Ramiah and Lakshmi were lawfully terminated under
a reduction in force plan.

¶25. In May of 1986 a Reduction in Force Plan was authorized by IHL that stated the following:

     According to the Gulf Coast Research Laboratory's "Reduction in Workforce" policies, the
     Director declares that, due to the institution's Fiscal Year 1986-87 budget cuts, a reduction in
     programs, services, and positions is now necessary.

The Reduction in Force plan was a reaction to a financial crisis that GCRL expected to experience
for the 1986-87 fiscal year. According to calculations made by GCRL business engineer, Kris Fulton,
GCRL had for the 1986-87 fiscal year projected revenues of $2,873,533 and expenditures of $3,567,
919, which would yield a deficit of $694,386, or twenty-four percent. As a result of these
projections, a report was submitted to IHL which indicated that a substantial reduction in personnel
and additional reductions were needed to deal with the deficit.

¶26. The record is unclear as to whether the financial exigency was genuine. The appellees allege that
the financial crisis was "over before it began." They contend that there were no economic problems
severe enough to justify the declaration of a financial exigency at GCRL. As evidence of this they
indicated significant expenditures were made during the period of financial exigency:

     [C]ertain favored scientists at the GCRL spent money as though no crisis had ever existed.
     Hundreds of thousands of dollars of the funds granted by the U.S.D.A. for shrimp research
     were utilized by GCRL to purchase electron microscopes and for extensive and expensive travel
     by various employees of GCRL throughout the "exigency." Employees who remained at GCRL
     during the "financial exigency" were actually given raises, and little consideration was given the
     obligation of the GCRL to reemploy, where possible, its lost employees even though the money
     was clearly available to do so.

¶27. The defendants, on the other hand, argue that fiscal realities had to be met which were brought
on when GCRL was notified that its appropriation would be reduced. The appellants contend "there
is simply no proof that Defendants acted in concert to deny Plaintiffs any constitutionally protected
rights in making a determination how the budget at GCRL could be reduced." The chancellor's
findings are ambiguous on this point. He observed only that "[w]hatever financial exigency that may
have existed lasted less than 30 days." Thus, on remand, it must also be clarified as to whether
Howse and Cook have articulated a legitimate and facially nondiscriminatory reason for terminating
Ramiah and Lakshmi. This hinges on a specific factual finding of whether the financial exigency was
genuine.
¶28. Finally, the plaintiffs must prove discriminatory intent on the part of the defendants. In the
context of racial discrimination, this has typically meant that an action is not unconstitutional solely
because it has a racially disproportionate impact. See Washington v. Davis, 426 U.S. 229, 238-42
(1976); Vera v. Tue, 73 F.3d 604, 609 (5th Cir. 1996). Ramiah and Lakshmi allege various claims
under federal law, including an argument that the reduction in force plan was part of a conspiracy to
discriminate against them and displace them from their positions at GCRL. Under all of these
theories, the plaintiffs are required to establish a discriminatory motive on the part of the defendants.
"In order to state a claim of racial discrimination under the Equal Protection Clause and § 1983, the
plaintiff must demonstrate that the governmental official was motivated by intentional discrimination
on the basis of race." Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
"Proof of racially discriminatory intent or purpose is required to show a violation of the Equal
Protection Clause." Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429 U.S. 252,
265 (1977). Likewise, a cause of action for racial discrimination in the making and enforcement of
contracts, under § 1981, requires the plaintiff to demonstrate intentional discrimination. General
Bldg. Contractors Ass'n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982); National Ass'n of Gov't
Employees v. City Pub. Serv. Bd. of San Antonio, 40 F.3d 698, 714 (5th Cir. 1994). Finally, to
recover damages for a conspiracy to deny individuals the equal protection of the laws under § 1985
the plaintiff must demonstrate that the defendants were motivated by an invidious discriminatory
animus. Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); Almon v. Sandlin, 603 F.2d 503, 505
(5th Cir. 1979).

¶29. The chancellor's findings on the issue of discriminatory intent are insufficiently specific to give
this Court confidence that a proper legal standard was applied. The chancellor placed heavy emphasis
on the fact that only one minority employee remained at GCRL after the terminations, and found that
"[e]ven though the evaluation plan had the facade of fairness, . . . [t]he number of minorities affected
is beyond coincidence and the evidence presented shows a pattern of discrimination, whether
intentional or not, because Affirmative Action was ignored." Thus, it seems the lower court based its
conclusion on the perceived disparate impact that the chosen terminations had on the minority
employees of GCRL. Moreover, the chancellor's equivocation on the issue of whether the defendants'
actions were "intentional or not" is evidence of a mistaken view of the applicable standard under
federal law. Thus, we reverse and remand on this point for more definite findings and conclusions as
to the issue of the defendants' discriminatory intent.

¶30. We note that there is some support in the record that Defendants Howse and Cook intentionally
discriminated against Ramiah and Lakshmi. The chancellor found that the Affirmative Action Plan at
GCRL was suspended. In addition, the record supports a reasonable inference that the criteria
designed by the defendants conveniently targeted the Physiology Section and in particular Drs.
Ramiah and Lakshmi. Dr. Cook agreed that although Ramiah and Lakshmi had the most seniority of
the senior staff at GCRL, this factor was given little if any consideration in the reduction in force. The
time period during which review of grants and funding were measured began right after Dr. Ramiah
had suffered a heart attack and was temporarily unable to seek funding. The plaintiffs also asserted
that the time period began right after a period in which Dr. Cook had brought in no significant
funding, and that the three-year period for review of publications began immediately after Dr.
Ramiah's last major publications. Three witnesses, Dr. Edwin W. Cake, Jr., Dr. James T. McBee, Jr.,
and Dr. John P. Steen, Jr., testified that the criteria used to judge the productivity of the various
sections at GCRL were unfair.

¶31. In addition, Lakshmi testified that the appellees were confronted with a work environment that
was not free of racial animus, and that when she told Howse about it he denied that it existed.
Ramiah and Lakshmi were the only minorities on the senior scientific staff at the time the reduction in
force was implemented and both were terminated.

¶32. There is also the question of whether the Physiology Section of GCRL rationally fits into the
category of "expendable." According to Dr. Howse, the primary reason the Physiology Section of
GCRL was targeted by the reduction in force plan was because the Physiology Section was
considered "peripheral" to the major function of GCRL. In particular, the factors for eliminating the
Physiology Section were

     1) Physiology is an expensive section to maintain; 2) the section does not have any outstanding
     contract obligations; 3) Physiology has not been a discipline which is central to the focus of the
     Laboratory.

¶33. The contention that the Physiology Section was expensive to maintain may have some validity in
comparison to the other sections at GCRL. In the five year period preceding the financial exigency,
the period picked by Howse and Cook to measure the relative productivity of the various sections,
the Physiology Section ranked fourth lowest out of seventeen sections in terms of the ratio of state
funds to outside funds used to finance operations. In terms of actual dollars necessary for operations
during this time, Physiology ranked fourth most expensive. However, Cook admitted in his testimony
that if the period of measurement had been several years longer, the funding credited to the
Physiology Department would have been significantly more. From the record, it appears that from
1978 to 1980 the plaintiffs received a grant of $200,000.00, and from 1980 to 1981 they received a
grant of $125,000.00. In terms of the number of journal publications each section had between 1981
and 1984, the Physiology Section placed ninth. In comparisons regarding the number of proposals
funded for research Physiology ranked eighth. Therefore, the fact that the Physiology Section was
not the most productive section at GCRL, but did tally expenses in excess of the other sections tends
to support the argument that the Physiology Section was expensive to maintain.

¶34. The record indicates that the Physiology Section had two outstanding contract obligations at the
time Appellees were hired that roughly equaled half of their salaries or $55,000. According to
deposition testimony by Kris Fulton there was about $55,000 in outstanding grant funds that the
Physiology Section did not get to because of the reduction in force.

¶35. The issue of whether the Physiology Section was expendable or peripheral to GCRL is
extremely difficult. The testimony given by Dr. Howse as to the meaning of "peripheral" reveals the
difficulty in determining the importance of the Physiology Section.

     That doesn't mean that it is not vital. That doesn't mean that it is not desirable. That simply
     means it is not in the central focus. My philosophy, my actions, since I've been Director is trying
     to take to the Legislature a plan that we want to develop a well balanced marine laboratory.
     That would include a number of different areas of discipline, disciplines that we don't have and
     Physiology would be one of them, Biochemistry would be another, Genetics would be another;
     Zoology would be another. Those are all vital, but some of them would be peripheral.
The Physiology Section was thus described as both vital and outside the central focus of GCRL.
From an objective reading of GCRL's "Personnel Policies and Procedures Gulf Coast Research
Laboratory Handbook for Employees" there is no designation among any of the general research
sections as peripheral or non-peripheral. In addition, there is strong evidence that the Physiology
Section was well-respected because of its work in the field of ecological research.(2) The Physiology
Section's relationship with several organizations in the environmental research community was
outstanding. Thus, a fair-minded factfinder could conclude that the Physiology Section was not an
expendable or peripheral part of GCRL's operation.

¶36. While this evidence is not overwhelming, we cannot conclude that when considered as a whole
the record is so lacking in evidence of discriminatory animus on the part of the defendants as to
support a judgment as a matter of law in their favor. Thus, we decline to render a decision for
defendants in this case.

2. The State Claims

¶37. The appellants listed numerous state claims in their complaint. In Count I the plaintiffs alleged
that the defendants acted in concert to accomplish unlawful purposes, most notably to breach their
respective contracts of employment. In Count II of the complaint, Ramiah and Lakshmi charged that
the defendants intentionally interfered with their contractual relationship with GCRL. In Count III
they charged that the defendants interfered with their prospective economic advantages. These three
charges are directed at the individual Defendants Howse and Cook, and thus will not support a
judgment against GCRL. In any event, Counts I, II and III are torts and there is little doubt that
GCRL would be protected from such claims by the doctrine of sovereign immunity. Where suits are
grounded in tort, agencies of the state may not be sued absent a "clear and unambiguous statute
waiving sovereign immunity." Employers Ins. of Wausau v. Mississippi State Highway Comm'n,
575 So. 2d 999, 1002 (Miss. 1990).

¶38. In Count IV of the complaint, however, the plaintiffs charged that GCRL unlawfully breached
their respective contracts of employment as a result of GCRL's policies and practices of
discrimination based on race and national origin and because the plaintiffs refused to compromise
ethical and scientific standards. If this claim--for which injunctive relief was sought--is supported by
the chancellor's findings, then GCRL is not immune. Sovereign immunity only applies to tort claims,
and should not be construed to immunize governmental authorities and agencies from suits other than
for money damages. Fordice v. Thomas, 649 So. 2d 835, 839-40 (Miss. 1995).

¶39. Whatever immunity may apply to these various state claims, and whatever validity the claims
may in fact have, this Court is concerned that these claims were never considered or ruled upon by
the lower court. The chancellor's findings and conclusions focus upon the plaintiffs' § 1983 claim--
perhaps because he felt that consideration of these claims was unnecessary. The chancellor's
Supplemental Opinion Number 2 consists of a list of references, almost exclusively consisting of
federal law, which he supposedly considered in rendering judgment. However, such a listing does not
constitute conclusions of law, for they do not instruct this Court of the reasons the lower court ruled
as it did. As such, we are "virtually precluded [from] performance of our normal appellate review
responsibilities within accepted legal and institutional channels." Tricon Metals, 516 So. 2d at 237.
¶40. We note that these contract-related issues depend initially on whether a valid contract for
permanent employment can be said to have existed between the plaintiffs and GCRL even though no
written contract existed. There is evidence in the record that the plaintiffs considered their
employment to be permanent, and testimony by Dr. Gunter indicates that he originally hired them as
permanent employees. The claim for a breach of an oral contract for a definite term, if with a basis in
fact, takes the case outside the operation of the presumption of at will employment. Controverted
testimony regarding the contemplated length of employment creates an issue of fact as to the
existence of an oral contract for a definite term vel non. Bowers Window & Door Co. v. Dearman,
549 So. 2d 1309, 1313 (Miss. 1989); Short v. Columbus Rubber & Gasket Co., 535 So. 2d 61, 64
(Miss. 1988). The chancellor did find that Dr. Gunter "actively solicited the employment of Dr.
Venkataramiah and Dr. Lakshmi at GCRL and maintained permanent employees consistent with the
policy of his administration as Director of GCRL . . . ." We cannot say that this finding of fact is
manifestly erroneous, and thus it can fairly be established that the plaintiffs had permanent contracts
of employment with GCRL.

¶41. However, even assuming that a contract of employment existed, GCRL may have argued a
defense under the Statute of Frauds. To be enforceable under the statute, there must be sufficient
written evidence to substantiate the contract. Miss. Code Ann. § 15-3-1(d) (1995); Bowers, 549 So.
2d at 1313. Moreover, the length of employment is a substantial term which must be included in the
writing. Id.; Short, 535 So. 2d at 64. In the present case, no written contract of employment existed.
Thus, the dispositive issue may be whether the doctrine of equitable estoppel applies as an exception
to the Statute of Frauds. This doctrine applies as an exception to the statute where the plaintiff shows
"(1)that he has changed his position in reliance upon the conduct of another and (2) that he has
suffered detriment caused by his change of his position in reliance upon such conduct." PMZ Oil Co.
v. Lucroy, 449 So. 2d 201, 206 (Miss. 1984).

¶42. As we observed in PMZ, the failure by the chancellor to make an express finding of detrimental
reliance is not fatal where the finding is necessary to the result reached by the lower court. Id. at 205.
However, the opinions of the court in this case make it uncertain whether these issues were ever
considered by the chancellor, and thus, it is unclear whether the state claims were valid. Thus, on
remand, the lower court should consider these various state law claims and make specific findings
and conclusions as to the validity of each.

¶43. We note further that if the chancellor finds that the contract of employment was enforceable, the
possibility still exists that the plaintiffs were terminated for permissible cause under the financial
exigency, since even tenured employees can be terminated under valid reduction in force plans. Thus,
the ultimate validity of the state claims likely rises or falls on the same evidence as the § 1983 claim
against Howse and Cook. That is, much depends on the chancellor's finding on remand that the
financial exigency was genuine, and whether the defendants acted against the plaintiffs out of
unlawful racial animus. See Cenac v. Murry, 609 So. 2d 1257 (Miss. 1992) (all contracts contain
implied covenants of good faith and fair dealing in performance and enforcement). See also
Restatement (Second) of Contracts § 205 (1981).

                                                   V.

¶44. In Count V of the Complaint, Ramiah and Lakshmi charged that the defendants, by their actions,
tortiously violated their constitutional rights by depriving them of due process. We address first the
procedural aspects of this claim. The chancellor made a finding that the appeal procedure of the
reduction in force plan was arbitrary and capricious. The appellants claim the decision by the trial
court was manifest error because the appellees were granted the appropriate notice and hearing
consistent with the due process standard articulated in Goss v. Lopez, 419 U.S. 565 (1975) and
Board of Curators of the University of Missouri v. Horowitz, 435 U.S. 78 (1978).

¶45. For any due process claim to succeed against a state or state agency, the alleged wrongful
conduct must be a product of state action. National Collegiate Athletic Ass'n v. Tarkanian, 488
U.S. 179, 190 (1988); Shelley v. Kraemer, 334 U.S. 1, 13 (1948); U.S. Const., Amend. XIV, § 1.
There is little doubt here that the actions of Howse and Cook constituted state action. "'The
involvement of a state official . . . plainly provides the state action essential to show a direct violation
of petitioner's Fourteenth Amendment . . . rights, whether or not the actions . . . were officially
authorized, or lawful.'" Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 157 n.5 (1978) (quoting
Adickes v. S. H Kress & Co., 398 U.S. 144, 152 (1970)).

¶46. Ramiah and Lakshmi claim they had a property right to continuing employment at GCRL which
was denied as a result of the reduction in force plan. They further argue that the hearing provided to
appeal their employment dismissal was too narrow in scope and conducted by persons incapable of
providing a fair and impartial hearing. Although the appellants use the U.S. Supreme Court holding
from Goss and Horowitz, the due process standard stated in Perry v. Sindermann, 408 U.S. 593
(1972) has a more salient application to this appeal. In Sindermann the plaintiff served as a college
teacher for many years, but in 1969 found that his one-year employment contract was terminated.
Sindermann's termination was not preceded or followed by an official statement of the reasons for
nonrenewal and no opportunity for a hearing to challenge the basis of the nonrenewal was granted.
Id. at 595. In a five-to-four decision, the Supreme Court stated that where a college teacher alleges
that rules and understandings have been promulgated by state officials to promote continued
employment a hearing must be granted to give the teacher an opportunity to substantiate his claim to
such continuing employment. Id. at 602.

¶47. In this appeal, the appellees allege they had a property right to a tenured faculty position at
GCRL. GCRL did not grant the appellees tenure nor was anyone employed at GCRL granted tenure.
According to testimony given by Dr. Howse, all employees at GCRL are employed on a year-to-year
basis provided that satisfactory performance is maintained. William R. Cleere, Executive Director of
the Board of Trustees for IHL, testified that the By-Laws and Policies of IHL require that a tenure
committee shall be established at each institution under its jurisdiction, and that GCRL was not
exempt from any of the by-laws and policies of IHL. Ramiah and Lakshmi argue that because GCRL
failed to have a tenure committee they were denied tenure in violation of IHL by-laws and policies.
Dr. Cleere testified, however, that he was not in favor of tenure at GCRL and that IHL did not intend
to grant tenure to the faculty at GCRL because it was not a degree-granting institution but a research
site.

¶48. This Court has held that before a claim of due process can be successful there must be a
property or liberty interest in jeopardy that requires protection. Wicks v. Mississippi Valley State
Univ., 536 So. 2d 20, 22 (Miss. 1988). The appellees argue that their property and liberty rights have
been violated because of their loss of employment at GCRL. Based on assurances provided by
administrators at GCRL and the requirement for a tenure committee at each institution under IHL
authority as stated in its by-laws and policies, they contend that their expectation in continued
employment at GCRL merits due process protection.(3)

¶49. In Board of Regents of State Colleges v. Roth, 408 U.S. 564 (1972), the plaintiff was
employed under a one-year contract that was not renewed and he was not provided with a hearing to
challenge the merits of the decision not to rehire him for a teaching job. The plaintiff claimed that he
had a property interest in being rehired to the teaching position and that the State had deprived him
of that property interest without due process. The Roth Court found no property interest deserving
of due process protection.

¶50. Arguably, the property interest in this case is legitimate. See Bishop v. Wood, 426 U.S. 341
(1976). It is true that no one has been granted tenure at GCRL. Also, the distinction between GCRL
and a university granting degrees appear to suggest that a programmatic reason exists for not
granting tenure to employees at GCRL. These are different types of institutions that offered its
employees different benefits. The question, however, is whether there was a responsibility to clarify
the difference between those benefits. The Court in Wicks held that "a property interest in
employment must be decided by reference to state law." Wicks, 536 So. 2d at 23. Section 37-101-21,
Miss. Code Ann. (1996), holds that IHL shall prescribe rules, regulations, and policies at GCRL.
Moreover, there is testimony by Dr. Cleere that GCRL was not exempt from any by-laws or rules of
IHL. Ramiah and Lakshmi validly contend that they had a property interest in continuing employment
that was equal or close to tenured employment. The appellees were hired by a GCRL official without
a written contract but with an understanding of permanent employment. The appellees in this case
had more than a mere subjective expectation of permanent employment. Wicks, 536 So. 2d at 23.
GCRL failed to establish the tenure committee as per IHL by-laws which deprived the appellees of
explicitly tenured employment.

¶51. Once the appellees were terminated pursuant to the reduction in force plan they were granted a
hearing to challenge their dismissal. According to testimony by Dr. Cook, the purpose of the appeal
was to provide those dismissed the chance to challenge their dismissal if they felt their dismissal was
unfair, arbitrary or capricious. An appeal panel was assembled consisting of three members of GCRL.
The panel submitted a report finding that the dismissals were reasonable and fair.

¶52. The claim by Ramiah and Lakshmi that the appeal panel did not meet due process requirements
does not have merit. They contend that the appeal panel was biased and prejudicial, and that the
scope of the inquiry was too narrow. A review of Exhibit 11, which explains the panel's findings,
indicates that Appellees were allowed to have legal counsel present, call witnesses, and submit
documents for the panel to consider prior to rendering its decision. With regard to the Appellees'
major concern that the panel members were not impartial, no proof of this allegation exists. It is
interesting to note that Appellees only made one objection as to the composition of the panel. This
objection was honored and the panel member in question was removed and replaced by another. The
appellees were provided procedural due process consistent with the rule of law as explained by the
United States Supreme Court. Perry v. Sindermann, 408 U.S. 593 (1972); Goss v. Lopez, 419 U.S.
565 (1975); Board of Curators of the Univ. of Missouri v. Horowitz, 435 U.S. 78 (1978). We thus
render a decision on that issue.
                                                  VI.

¶53. While not adequately explained in the conclusions of the lower court nor expressly argued as
such in the appellees' brief, within Count V of the Complaint is also a Fourteenth Amendment
substantive due process attack against GCRL, a claim which relates to the reduction in force plan
under which the Physiology Section was closed and the appellees were terminated.(4) The Supreme
Court has declared that the Due Process Clause "not only accords procedural safeguards to protected
interests, but likewise protects substantive aspects of liberty against impermissible governmental
restrictions." Harrah Indep. Sch. Dist. v. Martin, 440 U.S. 194, 197 (1979); Kelley v. Johnson, 425
U.S. 238, 244 (1976). For the most part, the federal courts considering substantive due process
claims by state college or university faculty have applied this approach to property interests as well.
See, e.g., Agarwal v. Regents of the Univ. of Minnesota, 788 F.2d 504, 507-08 & n.2 (8th Cir.
1986); Russell v. Harrison, 736 F.2d 283, 286-92 (5th Cir. 1984); Milbouer v. Keppler, 644 F.
Supp. 201, 204-06 (D. Idaho 1986). Each of these cases involved both procedural and substantive
due process claims, and in each the court made one determination that a property interest existed. As
discussed above in the context of procedural due process, the record in the instant case supports a
finding that Appellees had a property interest in continued employment.

¶54. The test for a violation of substantive due process is whether the governmental action is
rationally related to a legitimate governmental purpose. See, e.g., Exxon Corp. v. Governor of
Maryland, 437 U.S. 117, 124-25 (1978); Everhart v. Jefferson Parish Hosp. Dist. No. 2, 757 F.2d
1567, 1571 (5th Cir. 1985). In the context of educational and other state institutions, the test has
been used interchangeably with the "arbitrary and capricious" standard. See, e.g., Kelley, 425 U.S. at
247-48. The Fifth Circuit has held that to reach the jury with a substantive due process claim, the
plaintiff "must demonstrate a genuine issue of material fact about his protected property interest . . .
and the university's arbitrary or capricious deprivation of that interest." Honore v. Douglas, 833 F.2d
565, 568 (5th Cir. 1987).

¶55. For a termination based on financial exigency to satisfy substantive due process, it normally must
be shown that: (1) a genuine financial exigency existed, and (2) some rational decision making
process was used to select the tenured faculty who were discharged. See, e.g., Brenna v. Southern
Colorado State College, 589 F.2d 475 (10th Cir. 1978) (college's selection criteria found to be
reasonable, based on substantial evidence, and made in good faith); Bignall v. North Idaho College,
538 F.2d 243, 249-50 (9th Cir. 1976) (procedures for termination proper because administrator
formulated guidelines applicable to all faculty, consulted with all department heads and considered
their evaluations as well as the school's needs, and evidence indicated that plaintiff not well qualified
academically); Milbouer, 644 F. Supp. at 205 (when eliminating German department administrator
made various statistical analyses that supported the elimination). See Michael J. Phillips, The
Substantive Due Process Rights of College and University Faculty, 28 Am. Bus. L.J. 567, 587-88 &
n.116 (1991).

¶56. In the Fifth Circuit case of Russell v. Harrison, 736 F.2d 283 (5th Cir. 1984), the plaintiffs
alleged that their Fourteenth Amendment rights to due process were substantively violated in
connection with their dismissal because neither of the universities who employed them was "acting
pursuant to any valid Reduction in Force Policy" when they terminated plaintiffs' contracts of
employment; nor did the Board of Trustees have a "uniform Reduction in Force Policy ... applicable
to the system as a whole." Russell, 736 F.2d at 287. The defendants' motion for summary judgment
on the substantive due process claim was granted, based on affidavits and testimony which indicated
that a genuine financial emergency existed at the two universities, and that plaintiffs' contracts of
employment had been terminated based on an analysis of the most efficient staffing per full-time
student. The evidence established that the dismissals and salary reductions were based on uniform
criteria bearing a reasonable relationship to the universities' financial problem. After noting that "'[t]
he Due Process Clause of the Fourteenth Amendment is not a guarantee against incorrect or ill-
advised personnel decisions,'" the court concluded that "this evidence showed that whether or not
defendants' actions were wise, at the least the actions were not arbitrary and capricious, or racially
motivated." Russell, 736 F.2d at 288 & n.8 (quoting Bishop v. Wood, 426 U.S. 341, 350 (1976)).

¶57. In the instant case, the chancellor found that "[n]o reasonable pattern can be found in the
evaluations and recommendations made by Dr. Cook to Dr. Howse." As we have discussed, the
findings and conclusions of the chancellor are insufficient in regard to whether the financial exigency
was contrived, and whether the defendants designed the criteria for implementing the reduction in
force for purposes of intentionally discriminating against Ramiah and Lakshmi. However, if either of
these can be shown to be the case on remand, then the terminations of Ramiah and Lakshmi can fairly
be said to be arbitrary and capricious, thus violating their substantive due process rights.

                                                   VII.

¶58. In the original opinion, the Chancery Court of Jackson County, Mississippi, granted damages to
Dr. Ramiah and Dr. Lakshmi in the amount of $94,124.50 and $83,095.11 respectively. In a
subsequent opinion the chancellor increased the damage awards to $210,000 and $180,000
respectively. The State argues that the damage awards were improperly computed and should be
reversed. The plaintiffs urge this Court to embrace the rule from Wall v. Swilley, 562 So. 2d 1252
(Miss. 1990):

     Whatever the measure of damages, they may be recovered only where and to the extent that the
     evidence removes their quantum from the realm of speculation and conjecture and transports it
     through the twilight zone and into the daylight of reasonable certainty.

Id. at 1256.

¶59. In the original opinion the chancellor indicated that the amounts of the judgments were based on
the plaintiff's former positions, the duty of the plaintiffs to mitigate damages, and the offer by GCRL
to rehire the plaintiffs. In Supplemental Opinion Number Three, he stated that because a settlement
was not achieved the relief granted in the Court's original Opinion was inadequate. No other reason is
given for the award increase. Thus, the increase cannot be attributed to any evidence, and at the very
least begs for clarification. Hence, conditional upon the outcome of the case on remand, the lower
court is instructed to clarify the issue of damages.

¶60. The State also argues that the appellees failed to mitigate damages. The opportunity for
Appellees to mitigate damages was provided when GCRL invited them to assume their previous
positions at the lab. The State contends that the offer of re-employment would not require Ramiah
and Lakshmi to forfeit any right to seek additional relief from GCRL. The State relies on Williams v.
Albemarle City Board of Education, 485 F.2d 232 (4th Cir. 1973), which articulates the duty to
mitigate damages where the employment ". . .opportunity was immediately at hand, without
forfeiture of any right to sue and recover for any unsatisfied deprivation." Id. at 233. The appellees
argue that this re-employment required them to sign a contract which did not allow the same
opportunities that they allege existed in their previous positions, therefore casting the re-employment
opportunity outside the realm of "substantially equivalent employment." O'Neal v. Gresham, 519
F.2d 803 (4thCir. 1975).

¶61. The trial court found that the offer of re-employment was not genuine. The fact remains,
however, that a chance to earn the compensation that the appellees later argued as damages was
available. The duty to mitigate has long been a part of Mississippi's jurisprudence and in this case
Appellees failed to act consistently with that duty. Birdsong v. Ellis, 62 Miss. 418 (1884). Therefore,
this issue as well should be clarified on remand. Finally, the issue of attorneys' fees is dependent on
the success of Appellees' § 1983 claim against individual Defendants Howse and Cook. It should be
noted that the award of attorneys' fees is a statutory remedy granted in 42 U.S.C. § 1988(b), and is
applicable only to the § 1983 claim against individual Defendants Howse and Cook.

                                                  VIII.

¶62. For the foregoing reasons, the decision of the chancery court is reversed and remanded for
further proceedings consistent with this opinion.

¶63. REVERSED AND REMANDED.

SULLIVAN, P.J., AND WALLER, J., JOIN THIS OPINION. McRAE, J., JOINS IN RESULT
ONLY AND ISSUES SEPARATE OPINION. PITTMAN, P.J., NOT PARTICIPATING.


     McRAE, JUSTICE, DISSENTING, DELIVERS THE FOLLOWING OPINION:

¶64. The majority notes that there is some evidence in the record to support a finding of intentional
discrimination. If this is so, then our standard of review compels us to affirm the chancellor's findings.
"[T]he chancellor below made his determination based on conflicting testimony. Under our standard
of review in this situation, we are inclined to defer to the discretion of the chancellor." Weathersby v.
Weathersby, 693 So. 2d 1348, 1353 (Miss. 1997). "If a chancellor's findings are supported by
substantial, credible evidence, this Court will not reverse." Merchants & Planters Bank of Raymond
v. Williamson, 691 So. 2d 398, 402 (Miss. 1997); Branton v. Branton, 559 So. 2d 1038, 1042
(Miss. 1990). However, even when there is some evidence, substantial evidence, or conclusive
evidence in the record on appeal--as opposed to no evidence or insufficient evidence--supporting a
finding, this Court should defer to the conclusions of the fact finder. Here the chancellor found some
evidence to support final judgment in favor of Amaraneni, as administrator of the estate of
Venkataramiah, and Lakshmi.

¶65. Final judgment in this case was entered on January 19, 1991. More than seven years later, we
are telling the litigants that they must go back to trial. Is this what we call justice? This Court should
affirm the chancellor below.

¶66. Uniform Chancery Court Rule 4.01 and Mississippi Rule of Civil Procedure 52 authorize the
court to make specific findings of fact and state separately its conclusions of law thereon. While Miss.
R. Civ. P. 52 gives the court discretion to make such findings absent a party's request, it further
provides, as does Uniform Chancery Court Rule 4.01, that a chancellor "shall" make such findings
when required or requested by a party to the suit. In this case Amaraneni made a specific request for
additional findings of fact and conclusions of law revealing the basis of GCRL's liability. The
chancellor complied with the requirements of both rules by providing several supplemental opinions
to the parties. As a result, this Court is not faced with the same problems as the Court in Tricon
Metals & Services, Inc. v. Topp, 516 So. 2d 236, 239 (Miss. 1987), which is cited by the majority.
Here we have sufficient facts to apply the implied findings doctrine, allowing us to assume that the
chancellor made determinations of fact sufficient to support his judgment. Since Rule 52 and 4.01 are
not jurisdictional, this Court may decide this appeal without further findings.

¶67. The chancellor got it right and I would affirm his decision. The State failed to meet its burden of
showing otherwise. The record now before this Court is replete with more than two thousand
omissions by the court reporter, which was not the fault of the appellees. The court reporter further
stated that the the record would have been 5,000 pages but she only transcribed 1,988 pages, leaving
more than 3,000 pages not transcribed. The testimony of several key witnesses for the plaintiff,
including one who has since had a stroke and is now unable to testify, was not transcribed where the
tapes were inaudible. A court reporter assisting in the transcription process stated in her affidavit that
some of the recordings were so bad that they had to "rough in" what had been said. Even the
chancellor's notes were used as testimony in the case; the majority, nevertheless, finds that his
findings were "not corroborated by the record."

¶68. Every effort was made to have the record in this case corrected; it was not. Sixteen exhibits
remain missing. Numerous motions to compel and for sanctions were filed to no avail. The court
reporter since has retired, leaving a record still laden with omissions.

¶69. It is the appellant who is responsible for presenting to this Court a record of trial proceedings
sufficient to support his assignments of error. Winters v. State, 473 So. 2d 452, 457 (Miss. 1985).
The majority should not penalize the appellees in this case due to the appellants' errors and then turn
around and reward the appellants for supplying a record with more than 3,000 pages and multiple
exhibits missing. See Williams v. State, 178 Miss. 694, 172 So. 746 (1937)(denying writ of certiorari
requesting enlargement of record on appeal where movant failed to properly include exhibits within
record in court below). That said, we should rely not on the record, but on the chancellor's findings.
However, in view of the fact that there are two separate opinions written, one to reverse and the other
to reverse and remand for a new trial, I join Justice Banks' opinion to remand so that the appellees
will have an opportunity to retry the case. I still maintain, however, that the chancellor's findings
should be affirmed.




     MILLS, JUSTICE, DISSENTING, DELIVERS THE FOLLOWING OPINION:

¶70. Our inquiry now focuses upon whether the record contains evidence sufficient to allow a
reasonable trier of fact to conclude as the chancellor did in the trial court. Molnar v. Ebasco
Constructors, Inc., 986 F.2d 115, 118 (5th Cir.1993). "In a disparate treatment case involving an
individual, the plaintiff initially has the burden of showing a prima facie case of discrimination."
Carroll v. Sears, Roebuck & Co., 708 F.2d 183, 195 (5th Cir.1983). A plaintiff meets this initial
burden by demonstrating:

     (i) that he belongs to a racial minority; (ii) that he applied and was qualified for a job for which
     the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and
     (iv) that, after his rejection, the position remained open and the employer continued to seek
     applica[tions] from persons [who possessed the plaintiff's] qualifications.

Anderson v. Douglas & Lomason Co., 26 F.3d 1277, 1297 (5th Cir.1994) (quoting McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). If the plaintiff is successful in this showing, the
employer must show a legitimate, nondiscriminatory reason for the plaintiff's termination of
employment. If the employer "carries this burden of production, the presumption raised by the prima
facie case is rebutted" and drops from the case. Texas Dep't of Community Affairs v. Burdine, 450
U.S. 248, 255 (1981). "'The plaintiff then has 'the full and fair opportunity to demonstrate,' through
presentation of his own case and through cross-examination of the defendants' witnesses, 'that the
proffered reason was not the true reason for the employment decision,' and that race was.'"
Anderson, 26 F.3d at 1297 (quoting St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502 (1993)). "The
plaintiff at all times bears the burden of persuading the court that he or she was the victim of
intentional discrimination." Id. [emphasis added].

¶71. As to the plaintiffs' prima facie case, the appellees are Asian-Indians. Both have Ph.Ds and have
conducted research that has been published in scholarly journals. Their qualifications have never been
in question. The plaintiffs' claim falls apart, however, when considering the final prong of the
McDonnell Douglas test. An extensive review of the record reveals no evidence that the plaintiffs'
former positions were filled by anyone. To the contrary, the entire Physiology Section of GCRL has
been closed. The appellees contend that they were replaced by Harriet Perry. Ms. Perry occupies the
physical space where the appellees formerly worked, but she was assigned to the Fish Research and
Development Section. There are indications that others were hired after the appellees were fired, but
whether these people were hired to replace appellees is at best, uncertain.

¶72. The massive record in this case fails to indicate that the plaintiffs' employment was terminated
because of their ethnic origin or race. Furthermore, the plaintiffs made no attempt to show disparity
in the qualified population of the labor force, as called for in Wards Cove Packing Co. v. Atonio, 490
U.S. 642 (1989). The only evidence supporting the plaintiffs' allegations is their unsupported belief
that they were replaced by three workers assigned to research sections different from the plaintiffs'
now defunct section. Anecdotal evidence and mere speculation does not support a finding that an
employer followed an unwritten "policy" of discrimination. Carroll, 708 F.2d at 195-96.

¶73. The true crux of this claim is that the legislature appropriated less funding than normally
available for GCRL. That forced the lab to look at alternate means of meeting its budget. The GCRL
administration decided that the best way of handling the foreseen budget problem was to eliminate
the entire Physiology Section of GCRL. Under this plan thirty-four people were terminated. Eight
were minorities, and twenty-six were non-minorities. Budgeting and preparing for reductions in the
workforce are intricate policy matters entrusted solely to the management of GCRL and IHL.
     ...[T]he courts have uniformly held that terminated faculty have no right to participate in
     formulating those criteria [whom to dismiss], and no right to a hearing prior to the decision to
     terminate. '[W]here lack of funds necessitate[s] releasing a sizeable number of the faculty,
     certainly it [is] peculiarly within the province of the school administration to determine which
     teachers should be released....'

Texas Faculty Ass'n v. University of Texas at Dallas, 946 F.2d 379, 385 (5th Cir.1991) (quoting
Levitt v. Board of Trustees, 376 F. Supp. 945, 960 (D.Neb.1974.) The defendants are public officials
serving the public trust. As such, they are mandated by state law to stay within the budgets provided
for them. We should review their means of achieving this end with great deference. While public
officials may not hide under a cloak of deference to conceal their discriminatory acts, it is always the
plaintiff's burden to prove his case. The plaintiffs failed to do so in the case sub judice.

¶74. Accordingly, I would reverse the ruling of the Chancellor and find in favor of the defendants.

PRATHER, C.J., ROBERTS AND SMITH, JJ., JOIN THIS OPINION.




1. This Court recognizes that the chancellor who originally tried this case no longer sits on the bench.
Thus, if the new chancellor is satisfied that he cannot make the required findings, he or she may elect
to grant a new trial. Miss. R. Civ. P. 63(b).

2. There are several letters in the record that attest to the importance of the Physiology Section and
its work with organizations conducting research.

3. These assurances related to statements made Dr. Gordon Gunter. Dr. Thomas F. Lytle, another
research scientist at GCRL, indicated that he too was given assurances of continued employment but
stated that he knew his employment status was not equivalent with tenure.

4. Appellees argued on the assumption that the § 1983 claim against the state would stand, and their
allegations of due process violations are argued within this context. However, their claims were not
pleaded exclusively as such, and thus a claim based directly on the Fourteenth Amendment's
substantive aspects may be brought against GCRL as a State agency.